ORDER

PER CURIAM.
Appellant Hugh Law (“Law”) appeals from the decision of the Circuit Court of the City of St. Louis, the Honorable David L. Dowd presiding, granting Respondent Vigilant Insurance Company’s and Cincinnati Insurance Company’s motions for summary judgment dismissing Law’s petition for declaratory judgment.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).